       Case 3:17-cv-00101-RDM Document 391 Filed 01/10/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

             Plaintiff,                          Case No. 3:17-CV-00101-RDM
                                                 (Hon. Robert D. Mariani)
             v.

Navient Corporation, et al.,                     Electronically Filed

             Defendants.

 PLAINTIFF’S MOTION IN LIMINE TO PRECLUDE EVIDENCE FROM
OUTSIDE THE RELEVANT TIME PERIOD FOR THIS LITIGATION, OR
ALTERNATIVELY, PLAINTIFF’S MOTION TO MODIFY THE SPECIAL
MASTER’S ORDER DENYING PRODUCTION OF DATA POST-DATING
      THE RELEVANT TIME PERIOD FOR THIS LITIGATION

      Pursuant to Local Rules 7.1 and 7.5, the Bureau respectfully moves in limine

to preclude the use of evidence outside the relevant time period for this litigation,

as set forth in the Court’s May 4, 2018 Opinion and Order. See Doc. 88, at 21;

Doc. 89, at ¶ 6.

      In the alternative, the Bureau respectfully moves, pursuant to Federal Rule

of Civil Procedure 53(f)(2) and the Court’s January 16, 2019 Order (Doc. 158, at

¶ 5), to modify the December 20, 2019 Special Master Order denying the

production of borrower data post-dating the relevant time period in this litigation.

See Doc. 386, at ¶ 3.

      A proposed order is being filed with this motion.
       Case 3:17-cv-00101-RDM Document 391 Filed 01/10/20 Page 2 of 4




Dated: January 10, 2020      Respectfully submitted,

                             Cara Petersen
                             Acting Enforcement Director

                             David Rubenstein
                             Deputy Enforcement Director

                             Thomas Kim
                             Assistant Deputy Enforcement Director

                                /s/ Nicholas Jabbour
                             Nicholas Jabbour, DC 500626
                             (Nicholas.Jabbour@cfpb.gov; 202-435-7508)
                             Ebony Sunala Johnson, VA 76890
                             (Ebony.Johnson@cfpb.gov; 202-435-7245)
                             Nicholas Lee, DC 1004186
                             (Nicholas.Lee@cfpb.gov; 202-435-7059)
                             Manuel Arreaza, DC 1015283
                             (Manuel.Arreaza@cfpb.gov; 202-435-7850)
                             Andrea Matthews, MA 694538
                             (Andrea.Matthews@cfpb.gov; 202-435-7591)
                             Jonathan Reischl, IL 6305260
                             (Jonathan.Reischl@cfpb.gov; 202-435-9202)
                             Enforcement Attorneys

                             1700 G Street NW
                             Washington, DC 20552
                             Fax: 202-435-9346

                             Attorneys for Plaintiff




                                      2
       Case 3:17-cv-00101-RDM Document 391 Filed 01/10/20 Page 3 of 4




                     CERTIFICATE OF CONCURRENCE

      Pursuant to Local Rule 7.1, I certify that I attempted to confer with counsel

for Defendants regarding this motion. Because Defendants’ counsel was

inadvertently not contacted until the day of filing just before 6 P.M., Defendants’

counsel responded to indicate that they were not available to confer to provide a

position on this motion until the week of January 13, 2020.



                                         /s/ Nicholas Jabbour
                                       Nicholas Jabbour, DC 500626
                                       Nicholas.Jabbour@cfpb.gov
                                       1700 G Street NW
                                       Washington, DC 20552
                                       Phone: 202-435-7508
                                       Fax: 202-435-9346

                                       Attorney for Plaintiff
       Case 3:17-cv-00101-RDM Document 391 Filed 01/10/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I certify that, on January 10, 2020, I filed the foregoing document using the

Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                        /s/ Nicholas Jabbour
                                      Nicholas Jabbour, DC 500626
                                      Nicholas.Jabbour@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-7508
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
